Exhibit 10.2

 

Executive Severance and Retention Incentive Plan

 

1. Introduction. The purpose of this Executive Severance and Retention Incentive
Plan (the “Plan”) is to provide assurances of specified severance benefits to
eligible executives of Netflix, Inc. (the “Company”) upon certain terminations
of employment and to provide specified retention incentives to eligible
executives of the Company upon a Change in Control. The Company believes that
the severance plan set forth in this Plan will aid the Company in attracting and
retaining highly qualified individuals. In addition, the Company believes that
the retention incentive set forth in this Plan will help (a) assure that the
Company will have continued dedication and objectivity from its executives
notwithstanding the possibility, threat or occurrence of a Change in Control and
(b) provide the Company’s executives with an incentive to continue their
employment and to motivate executives to maximize the value of the Company upon
a Change in Control for the benefit of its stockholders. This Plan is an
“employee welfare benefit plan,” as defined in Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended. This document constitutes
both the written instrument under which the Plan is maintained and the required
summary plan description for the Plan.

 

2. Important Terms. To help you understand how this Plan works, it is important
to know the following terms:

 

2.1 “Administrator” means the Company, acting through its Chief Talent Officer
or any person to whom the Administrator has delegated any authority or
responsibility pursuant to Section 8, but only to the extent of such delegation.

 

2.2 “Base Pay” means a Covered Executive’s regular straight-time salary as in
effect during the last regularly scheduled payroll period immediately preceding
the date on which the Severance Benefit or Retention Incentive becomes payable.
Base Pay does not include payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses, commissions or other compensation.

 

2.3 “Board” means the Board of Directors of the Company.

 

2.4 “Retention Incentive” means the compensation the Covered Executive will be
provided pursuant to Section 4.

 

2.5 “Cause” means (i) an act of fraud or personal dishonesty undertaken by a
Covered Executive in connection with the Covered Executive’s responsibilities as
an employee that is intended to result in substantial gain or personal
enrichment of the Covered Executive, (ii) a Covered Executive’s conviction of,
or plea of nolo contendere to, a felony, or (iii) a Covered Executive’s gross
misconduct in connection with the performance of the Covered Executive’s
responsibilities as an employee or willful failure to perform a reasonable
material component of the Covered Executive’s responsibilities as an employee.



--------------------------------------------------------------------------------

2.6 “Change in Control” means the first to occur of any of the following:

 

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

 

(b) consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

(c) The consummation of a merger or consolidation of the Company, with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger or consolidation; or

 

(d) A change in the composition of the Board, as a result of which fewer than a
majority of the Directors are Incumbent Directors. “Incumbent Directors” means
Directors who either (A) are Directors as of the effective date of the Plan
(pursuant to Section 23), or (B) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of those Directors whose
election or nomination was not in connection with any transaction described in
subsections (i), (ii) or (iii) or in connection with an actual or threatened
proxy contest relating to the election of Directors.

 

2.7 “Company” means Netflix, Inc., a Delaware corporation, and any successor by
merger, acquisition, consolidation or otherwise that assumes the obligations of
the Company under the Plan.

 

2.8 “Covered Executive” means a common law employee of the Company who is
employed at the Vice President level or higher.

 

2.9 “Director” means a member of the Company’s Board of Directors.

 

2.10 “Effective Date” means July 1, 2005.

 

2.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.



--------------------------------------------------------------------------------

2.13 “Involuntary Termination” means a termination of employment of a Covered
Executive under the circumstances described in Section 3.1.

 

2.14 “Option” means a right granted pursuant to the Company’s stock option
plan(s) to purchase common stock of the Company pursuant to the terms and
conditions of such plan(s).

 

2.15 “Plan” means the Executive Severance and Retention Incentive Plan, as set
forth in this document, and as hereafter amended from time to time.

 

2.16 “Severance Benefit” means the compensation and other benefits the Covered
Executive will be provided pursuant to Section 3.

 

2.17 “Severance Date” means the date on which an Eligible Executive experiences
an Involuntary Termination.

 

2.18 “Stock Option Allowance Value” means an amount of cash equivalent to the
stock option allowance then being used in calculating the number of options
granted monthly to the Covered Executive for the calendar year of termination or
Change in Control, as applicable.

 

3. Severance.

 

3.1 Eligibility. If at any time prior to a Change in Control, the Company (or
any parent or subsidiary of the Company) terminates such Covered Executive’s
employment for other than Cause, death or permanent disability, then, subject to
the Covered Executive’s compliance with Section 3.3, the Covered Executive shall
receive the Severance Benefit provided pursuant to this Section 3. For purposes
of clarification, the severance amount set forth in 3.2 shall not be due or
payable to any Covered Executive who shall have received or is eligible to
receive the Retention Incentive.

 

3.2 Severance Benefit. Each Covered Executive who becomes eligible for a
Severance Benefit under Section 3.1 shall be paid a lump sum cash payment equal
to nine (9) months of Base Pay and nine (9) months of Stock Option Allowance
Value. The Severance Benefit shall be paid to the Covered Executive as soon as
administratively practicable following the Severance Date, but in no event more
than two and one half months following the Severance Date but subject to the
Covered Executive’s compliance with Section 3.3.

 

3.3 Release and Non-Disparagement Agreement. As a condition to receiving a
Severance Benefit under this Plan, each Covered Executive will be required to
sign a waiver and release of all claims arising out of his or her Involuntary
Termination and employment with the Company and its subsidiaries and affiliates
and an agreement not to disparage the Company, its directors, or its executive
officers, in a form reasonably satisfactory to the General Counsel of the
Company.



--------------------------------------------------------------------------------

4. Retention Incentive.

 

4.1 Eligibility. An individual shall be eligible for the Retention Incentive
under the Plan, in the amount set forth in Section 4.2, only if he or she (i) is
a Covered Executive on the date of a Change in Control, and (ii) is not eligible
for a Severance Benefit under Section 3.

 

4.2 Retention Incentive. Each Covered Executive eligible for a Retention
Incentive in accordance with Section 4.1 shall be entitled to receive a lump sum
cash payment equal to twelve (12) months of Base Pay and twelve (12) months
Stock Option Allowance Value. The Retention Incentive shall be paid to the
Covered Executive as soon as administratively practicable following the date of
the Change in Control, but in no event more than two and one-half months
thereafter.

 

4.3 Parachute Payments. In the event that a Severance Benefit or Retention
Incentive provided for in this Plan or otherwise payable or provided to the
Covered Executive (i) constitutes a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
(ii) but for this Section 4.3, would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Employee’s Severance
Benefit or Retention Incentive hereunder Section 4.2 shall be either

 

(a) delivered in full, or

 

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Covered Executive on an after-tax basis, of the greatest amount of severance
benefits, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code. Unless the Company and the
Covered Executive otherwise agree in writing, any determination required under
this Section 4.2 shall be made in writing in good faith by the accounting firm
chosen by the Administrator and reasonably acceptable to the Covered Executive
(the “Accountants”). In the event of a reduction in benefits hereunder, the
Covered Executive shall be given the choice of which benefits to reduce. For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Covered
Executive shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 4.3.



--------------------------------------------------------------------------------

5. Termination of Benefits. Benefits under this Plan shall terminate immediately
for a Covered Executive if such Covered Executive, at any time, violates any
proprietary information or confidentiality obligation to the Company or the
terms of any applicable non-competition agreement with the Company.

 

6. Non-Duplication of Benefits. Notwithstanding any other provision in the Plan
to the contrary and except as provided in this Section 6, the Severance Benefits
and Retention Incentive provided hereunder shall be in lieu of any other
severance and/or retention plan benefits and the Severance Benefits and
Retention Incentive provided hereunder shall be reduced by any severance paid or
provided to a Covered Executive under any other plan or arrangement.
Notwithstanding the preceding sentence, this Section 6 shall not apply to a
Covered Executive to the extent such Covered Executive’s separate, written
employment, retention or other agreement with the Company explicitly exempts the
Covered Executive from the preceding sentence.

 

7. Withholding. The Company will withhold from any Severance Benefit and
Retention Incentive all federal, state, local and other taxes required to be
withheld therefrom and any other required payroll deductions.

 

8. Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in his or her sole discretion). The
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. Any decision made or other action taken by the Administrator with
respect to the Plan, and any interpretation by the Administrator of any term or
condition of the Plan, or any related document, will be conclusive and binding
on all persons and be given the maximum possible deference allowed by law. The
Administrator has the authority to act for the Company (in a non-fiduciary
capacity) as to any matter pertaining to the Plan; provided, however, that this
authority does not apply with respect to (a) the Company’s power to amend or
terminate the Plan or (b) any action that could reasonably be expected to
increase significantly the cost of the Plan is subject to the prior approval of
the senior officer of the Company. The Administrator may delegate in writing to
any other person all or any portion of his or her authority or responsibility
with respect to the Plan.

 

10. Eligibility to Participate. The Administrator will not be excluded from
participating in the Plan if otherwise eligible, but he or she is not entitled
to act or pass upon any matters pertaining specifically to his or her own
benefit or eligibility under the Plan. A senior officer of Netflix, Inc. will
act upon any matters pertaining specifically to the benefit or eligibility of
the Administrator under the Plan.



--------------------------------------------------------------------------------

11. Amendment or Termination. The Company reserves the right to amend, modify or
terminate the Plan at any time provided that (a) as the Plan relates to each
individual who is a Covered Executive on the Effective Date, without such
Covered Executive’s written consent, the Plan may not be amended, modified or
terminated so as to reduce the amount of the Severance Benefit or Retention
Incentive payable to the Covered Executive nor to restrict or reduce the Covered
Executive’s eligibility for a Severance Benefit or Retention Incentive, and (b)
as the Plan relates to each individual who first becomes a Covered Executive
after the Effective Date, (1) the Plan may be amended, modified or terminated
before such individual becomes a Covered Executive, and (2) after such
individual becomes a Covered Executive, without such Covered Executive’s written
consent, the Plan may not be amended, modified or terminated so as to reduce the
amount of the Severance Benefit and Retention Incentive payable to the Covered
Executive nor to restrict or reduce the Covered Executive’s eligibility for a
Severance Benefit or Retention Incentive. Any action of the Company in amending
or terminating the Plan will be taken in a non-fiduciary capacity. Upon a Change
in Control and following the receipt by all eligible Covered Executives of the
Retention Incentive provided for herein, this Plan shall have no further force
or effect.

 

12. Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator. If the claim is denied (in full or in part), the claimant will be
provided a written notice explaining the specific reasons for the denial and
referring to the provisions of the Plan on which the denial is based. The notice
will also describe any additional information needed to support the claim and
the Plan’s procedures for appealing the denial. The denial notice will be
provided within 90 days after the claim is received. If special circumstances
require an extension of time (up to 90 days), written notice of the extension
will be given within the initial 90-day period. This notice of extension will
indicate the special circumstances requiring the extension of time and the date
by which the Administrator expects to render its decision on the claim.

 

13. Appeal Procedure. If the claimant’s claim is denied, the claimant (or his or
her authorized representative) may apply in writing to the Administrator for a
review of the decision denying the claim. Review must be requested within 60
days following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing. The Administrator will provide written
notice of his or her decision on review within 60 days after it receives a
review request. If additional time (up to 60 days) is needed to review the
request, the claimant (or representative) will be given written notice of the
reason for the delay. This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice shall also include a statement that the claimant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents and other information relevant to the claim and a
statement regarding the claimant’s right to bring an action under Section 502(a)
of ERISA.



--------------------------------------------------------------------------------

14. Source of Payments. All Severance Benefits and Retention Incentives will be
paid in cash from the general funds of the Company; no separate fund will be
established under the Plan; and the Plan will have no assets. No right of any
person to receive any payment under the Plan will be any greater than the right
of any other general unsecured creditor of the Company.

 

15. Inalienability. In no event may any current or former employee of the
Company or any of its subsidiaries or affiliates sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors nor liable
to attachment, execution or other legal process.

 

16. No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, any amendment of the Plan, nor the making of any
benefit payment hereunder, will be construed to confer upon any individual any
right to be continued as an employee of the Company. The Company expressly
reserves the right to discharge any of its employees at any time, with or
without cause.

 

17. Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the laws of
the State of California.

 

18. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

 

19. Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

 

20. Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of its boards of
directors, from all losses, claims, costs or other liabilities arising from
their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law. This
indemnity will cover all such liabilities, including judgments, settlements and
costs of defense. The Company will provide this indemnity from its own funds to
the extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such person by
the Company.



--------------------------------------------------------------------------------

21. Additional Information.

 

Plan Name:  

Executive Severance and Retention

Incentive Plan

Plan Sponsor:   Netflix, Inc.     970 University Avenue     Los Gatos, CA 95032
Identification Numbers:   EIN: - 77-0467272     PLAN: 501 Plan Year:   Calendar
year Plan Administrator:   Netflix, Inc.     Attention: Chief Talent Officer    
970 University Avenue     Los Gatos, CA 95032     (408) 399-3700 Agent for
Service of     Legal Process:   Netflix, Inc.     Attention: General Counsel    
970 University Avenue     Los Gatos, CA 95032     (408) 399-3700    

Service of process may also be made upon

the Plan Administrator.

Type of Plan  

Bonus Plan/Severance Plan/Employee

Welfare Benefit Plan

Plan Costs   The cost of the Plan is paid by the Employer.

 

20. Statement of ERISA Rights.

 

As a Covered Executive under the Plan, you have certain rights and protections
under ERISA:

 

(a) You may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor,
such as the Plan’s annual report (IRS Form 5500). These documents are available
for your review in the Company’s Human Resources Department.



--------------------------------------------------------------------------------

(b) You may obtain copies of all Plan documents and other Plan information upon
written request to the Plan Administrator. A reasonable charge may be made for
such copies.

 

In addition to creating rights for Covered Executives, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan (called “fiduciaries”) have a duty to do so prudently and in
the interests of you and the other Covered Executives. No one, including the
Company or any other person, may fire you or otherwise discriminate against you
in any way to prevent you from obtaining a benefit under the Plan or exercising
your rights under ERISA. If your claim for a severance benefit is denied, in
whole or in part, you must receive a written explanation of the reason for the
denial. You have the right to have the denial of your claim reviewed. (The claim
review procedure is explained in Sections 10 and 11 above.)

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials and do not receive them within 30 days, you
may file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and to pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim which is
denied or ignored, in whole or in part, you may file suit in a state or federal
court. If it should happen that you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a federal court.

 

In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.

 

If you have any questions regarding the Plan, please contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you may contact the nearest area office of the Employee
Benefits Security Administration (formerly the Pension and Welfare Benefits
Administration), U.S. Department of Labor, listed in your telephone directory,
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.



--------------------------------------------------------------------------------

21. Execution.

 

In Witness Whereof, the Company, by its duly authorized officer, has executed
this Plan on the date indicated below.

 

Netflix, Inc.

By

 

/s/ David Hyman

--------------------------------------------------------------------------------

Title

 

General Counsel

Date July 1, 2005